DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.
Response to Amendment
In response to the amendments received 12/09/2020: 
Claims 1-10 are pending in the current application. Claim 1 is amended. 
The previous prior art rejections are overcome in light of the amendment. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ellen Smith on 3/15/2021.


Claim 1. (amended) A stacked battery comprising:
a plurality of cells in a thickness direction, wherein 
the plurality of cells are electrically connected in parallel;
each of the plurality of cells includes a cathode current collector, a cathode active material layer, a solid electrolyte layer comprising an inorganic solid electrolyte material as a solid electrolyte material, an anode active material layer, and an anode current collector, in this order; 
the stacked battery includes a surface-side cell that is located on a surface side of the stacked battery, and a center-side cell that is located on a center side rather than the surface-side cell;
the surface-side cell and the center-side cell satisfy at least one of:
condition i) an elongation rate of the cathode current collector in the surface-side cell is less than an elongation rate of the cathode current collector in the center-side cell; and
condition ii) an elongation rate of the anode current collector in the surface-side cell is less than an elongation rate of the anode current collector in the center-side cell; and 
when each of the plurality of cells is numbered as a 1st cell to a Nth cell, in which N ≥ 10, in order along the thickness direction of the stacked battery, the surface-side cell is not the 1st cell or the Nth cell; and 
in the condition i) a material for the cathode current collector in the surface-side cell is a material with lower elongation rate than that of a material for the cathode current collector in the center-side cell; and


Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination appear to teach, suggest or render obvious the invention of claims 1-10. 
Independent claim 1 recites a stacked battery with N cells, where N≥10 and each cell includes a cathode current collector, a cathode active material, a solid electrolyte layer comprising an inorganic solid electrolyte material as a solid electrolyte material, an anode active material layer, and an anode current collector, in this order where the stacked battery includes a surface-side cell that is located on a surface side of the stacked battery, and a center-side cell that is located on a center side rather than the surface-side cell, and where the surface-side is not the 1st cell or the Nth cell and at least one condition is satisfied: condition i) an elongation rate of the cathode current collector in the surface-side cell is less than an elongation rate of the cathode current collector in the center-side cell, and a material in the cathode current collector in the surface-side cell is a material with lower elongation rate than a material in the cathode current collector in the center-side cell; condition ii) an elongation rate of the anode current collector in the surface-side cell is less than an elongation rate of the anode current collector in the center-side cell and a material in the anode current collector in the surface-side cell is a material with lower elongation rate than a material in the anode current collector in the center-side cell. 

Hosaka et al. (US 2008/0131759) teaches a stacked bipolar battery where the resistance of the terminal plates is smaller than a total electrical resistance of the battery elements (abstract). Hosaka teaches the surface-side current collectors are preferably made of aluminum (P37) and the center-side current collectors are made of stainless steel (P48); however, aluminum has a higher elongation than stainless steel and a skilled artisan would not be motivated to switch these two materials. 
Ohsawa et al. (US 2017/0279113 A) teaches a stacked battery (P184) wherein the surface-side current collector has a resistance reduction layer (P239) which can comprise a material of lower elongation (claims 13-14) than the center-side current collectors (P167); however, Ohsawa only teaches the outer most current collector, where N = 1 or N = Nth cell, having the material with the lower elongation. A skilled artisan would not be motivated to include the current collector configuration of Ohasawa on a surface-side cell that is not the 1st cell or the Nth cell because Ohsawa teaches that this layer of the current collector, with the lower elongation, is only applied to the outer surface of the 1st or Nth cell to be adjacent to a resin layer (P21). There is no other prior art available to modify Ohsawa, Hosaka, or Takada in such a way that would result in the claimed invention. Therefore, the references fail to teach or suggest the particulars of the independent claim 1, and it is not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of record, alone or in combination appear to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Amanda Rosenbaum/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729